Citation Nr: 1508637	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for porphyria, to include as due to herbicide exposure and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to PTSD and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for teeth grinding, to include as secondary to PTSD and if so, whether service connection is warranted.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD and as due to herbicide exposure and if so, whether service connection is warranted.  

6.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  

7.  Entitlement to service connection for a liver disability.

8.  Entitlement to service connection for a kidney disability.  

9.  Entitlement to an initial compensable disability rating for left foot degenerative joint disease.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968, from January 1969 to May 1970 and from May 1971 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the VA Central Office before the undersigned Veterans Law Judge of the Board (Central Office hearing) in August 2014.  A transcript of that hearing has been associated with the claims file.  

In an April 2011 rating decision, the RO denied entitlement to a TDIU.  Despite the arguments by the Veteran's attorney that TDIU has been granted as of July 2011, no such determination has been made by any rating decision of record.  In fact, the record reflects that TDIU remains denied.  However, the record does reflect the Veteran has a combined scheduler rating of 100 percent from July 22, 2011, based on his currently assigned scheduler ratings.  In light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veteran's attorney's arguments, and as the Veteran is trying to establish his entitlement to the maximum possible rating for his service-connected disability on appeal, which at least partly formed the basis of his TDIU claim, the Board assumes jurisdiction over the claim for TDIU, which is considered part and parcel of the claim for an increased rating for his service-connected left foot on appeal.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  Therefore, the TDIU claim dates back to the earliest time that the increased rating claim on appeal was originally filed, in January 2009.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal and these records have been reviewed.

The issue of entitlement to VA compensation under 38 U.S.C.A. § 1151 for erectile dysfunction, claimed to be due to treatment provided at the Richmond, Virginia, VA Medical Center (VAMC) on March 29, 2007 has been raised by the record in the Veteran's August 2014 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of service connection for porphyria, obstructive sleep apnea, teeth grinding, erectile dysfunction, prostate cancer and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2003, the RO denied service connection for PTSD, porphyria, obstructive sleep apnea, teeth grinding and erectile dysfunction.

2.  With respect to the claims for service connection for PTSD, porphyria, obstructive sleep apnea, teeth grinding, and erectile dysfunction, the evidence added to the record since the July 2003 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for PTSD, porphyria, obstructive sleep apnea, teeth grinding and erectile dysfunction.  

3.  Affording the Veteran the benefit of the doubt, the probative evidence of record reflects that his currently diagnosed PTSD has been attributed to a verified traumatic event (an in-service stressor) during his military service.  

4.  There is no probative evidence demonstrating a current diagnosis of a liver disability at any time during the pendency of the claim.  

5.  Affording the Veteran the benefit of the doubt, the probative medical evidence of record has shown that his current kidney disability, diagnosed a diabetic nephropathy, is related to his service-connected diabetes mellitus, type II.  

6.  The probative evidence of record demonstrates that the Veteran's left foot degenerative joint disease has been productive of symptoms of mild degenerative joint disease.  


CONCLUSIONS OF LAW

1.  The July 2003 RO decision that denied service connection for PTSD, porphyria, obstructive sleep apnea, teeth grinding and erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claims of service connection for PTSD, porphyria, obstructive sleep apnea, teeth grinding and erectile dysfunction.  38 U.S.C.A. § 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for the establishment of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for the establishment of service connection for a liver disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for the establishment of service connection for a kidney disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

6.  The criteria for disability rating of 10 percent for left foot degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5010, 5824 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of August 2009 and April 2009 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, service personnel records, private and VA medical records, VA examinations and statements and testimony from the Veteran and his attorney.  

The record shows that the Veteran has not been afforded a VA examination in connection with his service connection for a liver disability.  The Board finds that such an examination or a medical opinion is not necessary in this case.  The only post-service evidence of this disability, including any signs or symptoms of either disability, consists of the Veteran's claims for a liver disability, which has not been treated or diagnosed in any medical report of record.  Given particularly that the Veteran does not receive treatment for a liver disability (and has not) and the record does not indicate that such disability has been diagnosed, the Board finds it likely that neither the Veteran nor any health care provider has actually indicated that the Veteran has had a liver disability after service.  Given the absence of a diagnosed liver disability after service, the Board finds that a VA examination or opinion of the liver is not necessary in this case.  

The Veteran testified at a Board hearing in August 2014.  The hearing was adequate as the Veterans Law Judge explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).

Analysis

1.  New and Material Evidence

Because the RO previously denied the Veteran's claims seeking entitlement to service connection for PTSD, porphyria, obstructive sleep apnea, teeth grinding and erectile dysfunction in a July 2003 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The July 2003 rating decision denied the claim for service connection for PTSD on the basis that the evidence of record was absent of any verified in-service stressor information or any medical evidence linking PTSD to an in-service stressor.  The July 2003 rating decision also denied the claims for service connection for porphyria, obstructive sleep apnea, teeth grinding and erectile dysfunction as PTSD was not a service-connected condition so service connection as secondary to PTSD could not be established, there was no evidence that sleep apnea occurred in or was caused by the Veteran's military service, there was no evidence of current treatment or a diagnosis of teeth grinding, there was no evidence of a current diagnosis of porphyria and there was no evidence showing erectile dysfunction during the Veteran's active service or linking erectile dysfunction to Agent Orange exposure.  

The Board finds that the newly received evidence after the July 2003 rating decision, is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of the Veteran's testimony in the August 2014 Board hearing regarding treatment for his skin condition of the hands and arms within a year of his discharge from active service and continued symptoms since then, treatment for obstructive sleep apnea, teeth grinding and erectile dysfunction and the Board's decision to grant service connection for PTSD, as discussed below.  This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for PTSD, porphyria, obstructive sleep apnea, teeth grinding, and erectile dysfunction.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2014).  Therefore, these claims are reopened.  

2.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection for PTSD, in particular, requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).

PTSD

The evidence of record demonstrates that the Veteran's claimed PTSD stressor, namely his service in the Republic of Vietnam during the Vietnam War, has been conceded by the RO.  See August 2012 PTSD stressor decision.  VA medical records reflect the Veteran has been treated for and diagnosed with PTSD and, according to the holding in Cohen, a diagnosis of PTSD is presumably in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of a claimed stressor.  Moreover, this diagnosis has been attributed at least partly to his alleged stressors in service, specifically to his service in Vietnam. See VA treatment records dated in 2004 and 2005.  Thus, when resolving all reasonable doubt in his favor as required by 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, the criteria are met for entitlement to service connection for PTSD.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 

Liver Disability

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for a liver disability as the probative evidence of record does not demonstrate a current diagnosis of any liver disability at any time throughout the duration of the appeal.  

The Board finds that the medical evidence of record, including private and VA medical records, does not reflect evidence that a liver disability has been diagnosed at any time since the Veteran filed service connection for this claim.  VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The competent and probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a liver disability at any time during the pendency of his claim.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely a liver disability, there can be no valid claim.

With respect to the lay statements by the Veteran regarding his liver disability, the Board observes that he is competent to report lay observable symptoms, such as pain in a general abdominal area.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any symptom to a current disorder or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, he is not competent to specify that any reported symptoms reflect a diagnosis of a current liver disability or that he has current liver disability that is related to his PTSD as these statements would constitute medical conclusions, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the Veteran's assertions that he has a current a liver disability are not competent and are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a liver disability, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claims for service connection for a liver disability is denied.

Kidney Disability

The medical evidence of record, including VA examinations, demonstrates the Veteran has a current diagnosis of a neurogenic bladder.  In an October 2012 VA examination of diabetes mellitus, the Veteran was noted to have diabetic nephropathy or renal dysfunction caused by diabetes mellitus.  In addition, this examination found that the Veteran's diabetes mellitus at least as likely as not (at least a 50 percent probability) permanently aggravated (meaning any worsening of the condition was not due to natural progress) the Veteran's renal disease.  An October 2012 VA examination of kidney conditions reflects a diagnosis of diabetic nephropathy, also described as mild asymptomatic diabetic nephropathy/stage two chronic kidney disease.  Therefore, the medical evidence of record, taken together, places the evidence in a state of relative equipoise as to whether the Veteran's kidney disability, diagnosed as diabetic nephropathy, was proximately due to the Veteran's service-diabetes mellitus, type II, and the Board must resolve this doubt in the Veteran's favor and grant the claim for service connection for a kidney disability, diagnosed as diabetic nephropathy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

3.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that a 10 percent rating is warranted for the Veteran's left foot degenerative joint disease as the Veteran's symptoms are productive of mild degenerative joint disease.  

The Veteran is currently assigned a 10 percent disability evaluation for his left foot degenerative joint disease pursuant to 38 C.F.R. § 4.71a, DCs 5284-5010.  (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  This hyphenated diagnostic code may be read to indicate that other foot injury is the service-connected disorder under DC 5284, and it is rated as if the residual condition is arthritis due to trauma, under DC 5010.  

Other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5284 (2014).  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5167 (2014).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

DC 5010 provides ratings for arthritis due to trauma and substantiated by X-ray findings.  Under this DC, arthritis is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

The medical evidence of record, including VA medical records and VA examinations, reflects the Veteran has been treated for and diagnosed with mild degenerative joint disease of the left foot, confirmed by x-rays.  See November 2009 VA examination and accompanying x-ray report.  In the November 2009 VA examination, the Veteran also reported having pain while walking, fatigability while standing and a lack of endurance while walking and standing.  No findings of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing were noted on physical examination at that time.  Although the October 2012 VA examination found the Veteran used a cane, such was noted to be used for his vascular condition.  

Accordingly, resolving all doubt in favor of the Veteran, and degenerative joint disease was confirmed on x-ray in the November 2009 VA examination, the Board finds the Veteran's current degenerative joint disease of the left foot more nearly approximates the rating criteria for an initial 10 percent disability rating under DC 5010 since the date of his claim for service connection.  38 C.F.R. § 4.71a.  See June 2009 rating decision.  Although the Veteran's left foot is also rated under DC 5284, as his degenerative joint disease has been found to be mild, a higher disability rating under DC 5284 for a moderately severe foot injury, is not warranted.  Id.  

Both the November 2009 and October 2012 VA examinations were absent of any findings of flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidius, hammer toe or malunion or non union of the metatarsal bones, Morton's neuroma or other right foot deformity.  Thus, he is not entitled to a separate or higher initial rating under those rating criteria.  See DCs 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283.  

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of his left foot on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial disability rating of 10 percent for left foot degenerative joint disease under DC 5010 are met since the date of claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  38 C.F.R. §§ 3.102, 4.3, 4.104 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Extraschedular Consideration 

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left foot are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left foot degenerative joint disease, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, as the Board has found a TDIU claim has been inferred with the claim for an increased rating of the left foot on appeal and this issue is being remanded for additional development, no further discussion of entitlement to TDIU is necessary. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

 In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

New and material evidence having been received, the claim of service connection for a PTSD is reopened.  

New and material evidence having been received, the claim of service connection for porphyria is reopened and the appeal is granted to this extent only.  

 New and material evidence having been received, the claim of service connection for obstructive sleep apnea is reopened and the appeal is granted to this extent only.  

New and material evidence having been received, the claim of service connection for teeth grinding is reopened and the appeal is granted to this extent only.  

New and material evidence having been received, the claim of service connection for erectile dysfunction is reopened and the appeal is granted to this extent only.  

Service connection for PTSD is granted.  

Service connection for a liver disability is denied.  

Service connection for a kidney disability, diagnosed as diabetic nephropathy, is granted.  

An initial disability rating of 10 percent for left foot degenerative joint disease is granted, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

Considering the Veteran's claim for PTSD has been granted, and considering his August 2014 Board hearing testimony regarding treatment for his skin condition of the hands and arms within a year of his discharge from active service and continued symptoms since then, treatment for obstructive sleep apnea, teeth grinding and erectile dysfunction and no VA examination has been provided for these disabilities to date, adequate VA examinations and opinion are needed to assist in determining whether the Veteran has a currently diagnosed porphyria or other skin disability, sleep apnea, teeth grinding disability and erectile dysfunction and if so, whether such disabilities were caused by or are related to his active service and whether such disabilities were caused or is being aggravated by the service-connected PTSD or other service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear, 20 Vet. App. 410 (2006); see Waters, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In addition, the Veteran's claim for service connection for prostate cancer must be remanded for a VA opinion to determine the likelihood that the high grade prostatic intraepithelial neoplasia (HGPIN) noted on prostate biopsy was a precursor to prostate cancer.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon, 20 Vet. App. at 83 (2006).  In this case, the Veteran's attorney has submitted medical treatise information regarding this issue which should be reviewed and considered.  

In Mays v. Brown, 5 Vet. App. 302 (1993), the Court held a claim for service connection for a dental disability is also considered to be a claim for VA outpatient dental treatment.  The RO, however, did not adjudicate or properly develop this aspect of the Veteran's claim for service connection for teeth grinding.  The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  Although the Veteran was sent duty to notify letters during the pendency of his appeal, these letters did not fully conform to the VCAA in that it did not notify him of his ability to receive service connection for a dental disability for VA compensation purposes and for dental treatment purposes.  See Mays, 5 Vet. App. 302.  Therefore, upon remand, the AOJ should send corrective VCAA notice and properly develop and adjudicate the Veteran's claim for service connection for teeth grinding for the purposes of receiving VA compensation and VA outpatient dental treatment.  

The analysis of the Veteran's claim of entitlement to a TDIU depends on the outcome of these other claims that are also on appeal for service connection, which are being remanded rather than immediately decided.  Given that the outcome of his service connection claims on appeal are pending, which also may affect his overall disability rating, his claim for a TDIU is not ripe for appellate review by the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially concerning his VA dental treatment which have not been associated with the record and his reports of dental treatment at South Hill Medical Center, as reported in the August 2014 Board hearing.  

2.  The AOJ should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) for the issue of entitlement to service connection for teeth grinding for VA compensation and VA dental treatment purposes, including the relevant dental regulations outlining the Veteran's ability to receive service connection for VA compensation and VA dental treatment purposes.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the skin.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's skin disability(ies).  The examination report is to contain a notation that the examiner reviewed the claims file.  

The examiner is then asked to answer the following:  

(a).  Please identify all currently diagnosed skin disabilities.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed skin disability was incurred during his active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include his confirmed herbicide exposure during the Vietnam War era.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

4.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the respiratory system, to include sleep apnea.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's sleep apnea.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The examiner is then asked to answer the following:  

(a).  Please identify all currently diagnosed respiratory disabilities, including sleep apnea.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep apnea disability was incurred during his active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service.  

(c).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep apnea disability alternatively was caused OR is being aggravated by his service-connected obstructive respiratory illness, or PTSD, or any treatment rendered for these disabilities.

(d).  If it is determined that any currently diagnosed sleep apnea disability is being aggravated by the service-connected obstructive respiratory illness, to the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

5.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the teeth.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's dental disability(ies).  The examination report is to contain a notation that the examiner reviewed the claims file.  

The examiner is then asked to answer the following:  

(a).  Please identify all currently diagnosed dental disabilities.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed dental disability was incurred during his active military service or is otherwise related to any disease, event, or injury during his service to specifically include WHETHER SUCH WAS RELATED TO DENTAL TRAUMA in service.  

(c).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed dental disability alternatively was caused OR is being aggravated by his service-connected PTSD.

(d).  If it is determined that any currently diagnosed dental disability is being aggravated by the service-connected obstructive respiratory illness, to the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

6.  Upon receipt of all additional records, schedule the Veteran for a VA examination of erectile dysfunction.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's erectile dysfunction.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The examiner is then asked to answer the following:  

(a).  Please identify all currently diagnosed genitourinary disabilities, including erectile dysfunction.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed erectile dysfunction disability was incurred during his active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include his confirmed herbicide exposure during the Vietnam War era.  

(c).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed erectile dysfunction disability alternatively was caused OR is being aggravated by his service-connected PTSD, including any treatment rendered for these disabilities.

(d).  If it is determined that any currently diagnosed erectile dysfunction disability is being aggravated by the service-connected PTSD, to the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

The examiner is asked to specifically comment on the January 2010 VA outpatient treatment report indicating erectile dysfunction was secondary to prostatectomy, hypertension, diabetes mellitus and hyperlipidemia

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

7.  Upon receipt of all additional records, arrange for a VA examiner specializing in prostate cancer, or someone else with the necessary qualifications, to review the claims file and provide opinion regarding the Veteran's claim for service connection for prostate cancer.  The claims file, including a complete copy of this remand, must be made available for the examiner's review and consideration.   

In particular, the examiner is asked to address the following:  

(a).  Discuss the likelihood (whether there was a 50 percent or greater probability) that the high grade prostatic intraepithelial neoplasia (HGPIN) noted on prostate biopsy in the VA medical records was a precursor to prostate cancer.  

In this case, the Veteran's attorney has submitted medical treatise information regarding this issue which should be reviewed and considered.

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

8.  Ensure the examiners' opinions are responsive to these determinative issues of current diagnoses and etiologies of these disabilities at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

9.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


